Title: From Thomas Jefferson to George Ticknor, 24 October 1821
From: Jefferson, Thomas
To: Ticknor, George


Dear Sir
Poplar Forest near Lynchburg.
Oct. 24. 21.
I write this from an occasional residence very distant from Monticello. it will be handed you by mr Jesse B. Harrison, and mr William Beverley Towles, two young gentlemen of this neighborhood who are going on to Cambridge to finish there the education begun here. with them I am not personally acquainted, but much so with their fathers, residents here, and worthy of entire respect. they assure me that I may safely vouch to you the correct and moral deportment of these young gentlemen, and the diligence with which they will pursue their studies; and my confidence in the fathers is a sufficient recommendation of the sons. distant as they will be from their home, and without a friend or acquaintance at Cambridge, they naturally wish for an adviser and  patron to whom they may look up for counsel & protection in whatever is right. permit me to ask for them that good office from you and be assured of my thankfulness  and my constant friendship and respect.Th: Jefferson